DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the onboard electrical network (claims 1, 4 and 5); the vehicle (claims 1, 4 and 5); encoding (claim 3); the switching element (claim 6), and an accident signal (claim 7); a relief valve disposed between the fuel line and the coupling element (claim 8); a relief valve and the coupling element are disposed in a first section of the fuel line between the pressure converter and the fuel consumer (claim 9); a relief valve and a coupling element disposed on a second section of the fuel line between the pressure vessel and the pressure converter (claim 9); an external power supply, wherein the external power supply supplies the electrical energy via the external interface unit (claim 9, as it relates to figure 2); and a control unit configured to generate a control signal and to provide the control signal to the external interface unit (claim 12, as it relates to figure 1); must be shown or the feature(s) canceled from the claim(s). 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

The drawings are objected to because it is believed that element 231 is not correctly oriented. It appears that flow from fluid line 117 into the discharge interface 230 would be prevented, as depicted. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0041] refers to element 201 as a non-return valve, while paragraph [0046] refers to element 201 as a control unit.  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: A first section of the fuel line, and a second section of the fuel line are absent from the specification and they are not identified in the drawings. 

Claim Objections
Claims 12-14 are objected to because of the following informalities:  
	Claim 12 recites the limitation of a control unit in line 3. It is not clear if this is in reference to the control unit of claim 1, or if it is a second control unit. In the interest of clarity, if there is indeed a second control unit it should be identified as such. Claims 13 and 14 inherit the same infirmity.  
	Claim 13 recites the passage “wherein the control unit is configured to modulate a current for the control unit of the pressure vessel system.” It is not clear what applicant is attempting to describe and claim. Does the control unit modulate itself? Claim 14 inherits the same infirmity. Claim 14 inherits the same infirmity.
Claim 14 recites the passage “wherein the control unit is configured to modulate the current for the control unit of the pressure vessel system.” It is not clear what applicant is attempting to describe and claim. Does the control unit modulate itself? 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 6, a switching element is mentioned in paragraphs [0015]-[0017]. However, beyond the mention of possible implementations, there are no explicit examples set forth. Regarding claim 7, a trigger signal and an accident signal are mentioned in [0017]. However, it is not clear what constitutes a “trigger signal” or an “accident signal” and it is not clear what generates the signals.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 8 includes the recitation “wherein the relief valve is disposed between the fuel line and the coupling element; and wherein the coupling element opens the relief valve when an external discharge channel has been connected to the coupling element.” Query: If the relief valve is disposed between the fuel line and the coupling element, how can the coupling open the relief valve? Claims 9 and 10 inherit the same infirmities of the base claim upon which they depend.  
Claim 10 includes the recitation “wherein the coupling element and the access interface unit are disposed in a vicinity of each other.” The term “a vicinity” is a relative term that renders the claim indefinite. The term “a vicinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2007/0298313 (Iida).  
Re. claim 1: Iida discloses a pressure vessel system for a vehicle (100), comprising: a pressure vessel (130) for receiving a fuel; a fuel line (111), wherein fuel from the pressure vessel is transferrable from the pressure vessel to a fuel consumer (as indicated by the left-pointing arrow to the left of vessel 130) via the fuel line; a blocking unit (111a or 111b), wherein outflow of fuel from the pressure vessel into the fuel line is preventable by the blocking unit in a rest state of the blocking unit; a control unit (190), wherein the blocking unit is transferrable from the rest state to an active state of the blocking unit by the control unit, wherein in the active state the blocking unit is open such that fuel from the pressure vessel is flowable out into the fuel line; an electrically conductive connection through which electrical energy is suppliable by an onboard electrical network (121) of the vehicle (100) to control the blocking unit (111a or 111b); and an access interface unit (110) wherein the access interface unit is electrically conductively connectable to the control unit and wherein electrical energy is suppliable by an external power supply (220) is suppliable to the control unit via the access interface unit to open the blocking unit when no electrical energy is available from the onboard electrical network of the vehicle. 
Re. claim 2: Iida discloses wherein the access interface unit (Iida, 110) forms a plug-in connection with an external interface unit (240).  
Re. claim 3: Iida discloses the pressure vessel system according to claim 2, wherein the access interface unit includes encoding. The Office considers that the receptacle (110) and the connector (240) of Iida are designed to engage each other, and thus encoded. 
Re. claim 4: Iida discloses wherein the electrically conductive connection comprises a junction and/or a switch through which the control unit (Iida, 190) is electrically conductively connectable to both the onboard electrical network of the vehicle and to the access interface unit (via path 121, Iida).  
Re. claim 5: Iida further discloses an internal interface unit through which the electrically conductive connection is connectable to the onboard electrical network of the vehicle (Iida, figure 3).  
Re. claim 6: Iida further discloses a switching element (Iida, 121a) which connects the access interface unit electrically conductively to the control unit or separates the access interface unit from the control unit (Iida, 190); wherein the switching element separates the access interface unit from the control unit in a standard operating state; wherein the switching element connects the access interface unit electrically conductively to the control unit in response to a trigger signal (Iida, 130a or 130b).  
Re. claim 7: Iida discloses the pressure vessel system according to claim 6, wherein the trigger signal is an accident signal. It is the Office’s position that a change in pressure or temperature could be characterized as an accident signal.  
Re. claim 11: Iida discloses an external interface unit (240) that is connected to the access interface unit (110) of the pressure vessel system; and an external power supply (220), wherein the external power supply supplies the electrical energy via the external interface unit.  
Re. claim 12: Iida further discloses a control unit (230) configured to generate a control signal and to provide the control signal to the external interface unit (240) in order to cause the control unit (190) of the pressure vessel system to transfer the blocking unit into the active state.  
Re. claim 13: Iida inherently discloses wherein the control unit is configured to modulate a current for the control unit of the pressure vessel system to generate the control signal. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0298313 (Iida) in view of U.S. Patent No. 7,927,754 (Harris). 
Re. claim 8: Iida discloses a pressure vessel system for a vehicle (100), comprising: a pressure vessel (130) for receiving a fuel; a fuel line (111), wherein fuel from the pressure vessel is transferrable from the pressure vessel to a fuel consumer (as indicated by the left-pointing arrow to the left of vessel 130) via the fuel line; a blocking unit (111a or 111b), wherein outflow of fuel from the pressure vessel into the fuel line is preventable by the blocking unit in a rest state of the blocking unit; a control unit (190), wherein the blocking unit is transferrable from the rest state to an active state of the blocking unit by the control unit, wherein in the active state the blocking unit is open such that fuel from the pressure vessel is flowable out into the fuel line; an electrically conductive connection through which electrical energy is suppliable by an onboard electrical network (121) of the vehicle (100) to control the blocking unit (111a or 111b); and an access interface unit (110) wherein the access interface unit is electrically conductively connectable to the control unit and wherein electrical energy is suppliable by an external power supply (220) is suppliable to the control unit via the access interface unit to open the blocking unit when no electrical energy is available from the onboard electrical network of the vehicle. However, Iida does not particularly disclose a relief valve that carries fuel from the fuel line into an environment of the pressure vessel system; and a coupling element to which an external discharge channel is connectable for discharge of fuel from the fuel line. 
Harris teaches a relief valve (112) that carries fuel from the fuel line into an environment of the pressure vessel system; and a coupling element to which an external discharge channel (111) is connectable for discharge of fuel from the fuel line.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure vessel system disclosed by Iida to include the pressure relief valve of Harris. One of ordinary skill in the art would have been motivated to make this modification because this would increase the safety of Iida’s device by preventing excess pressure to build up in the system.  
Re. claim 10: Iida as modified by Harris discloses the pressure vessel system according to claim 8, wherein the coupling element and the access interface unit are disposed in a vicinity of each other.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iida in view of U.S. Patent Application Publication No. 2014/0209179 (Maier). 
Re. claim 14: Iida discloses a pressure vessel system for a vehicle (100), comprising: a pressure vessel (130) for receiving a fuel; a fuel line (111), wherein fuel from the pressure vessel is transferrable from the pressure vessel to a fuel consumer (as indicated by the left-pointing arrow to the left of vessel 130) via the fuel line; a blocking unit (111a or 111b), wherein outflow of fuel from the pressure vessel into the fuel line is preventable by the blocking unit in a rest state of the blocking unit; a control unit (190), wherein the blocking unit is transferrable from the rest state to an active state of the blocking unit by the control unit, wherein in the active state the blocking unit is open such that fuel from the pressure vessel is flowable out into the fuel line; an electrically conductive connection through which electrical energy is suppliable by an onboard electrical network (121) of the vehicle (100) to control the blocking unit (111a or 111b); and an access interface unit (110) wherein the access interface unit is electrically conductively connectable to the control unit and wherein electrical energy is suppliable by an external power supply (220) is suppliable to the control unit via the access interface unit to open the blocking unit when no electrical energy is available from the onboard electrical network of the vehicle. Iida further discloses a control unit (230) configured to generate a control signal and to provide the control signal to the external interface unit (240) in order to cause the control unit (190) of the pressure vessel system to transfer the blocking unit into the active state. Iida further disclose wherein the control unit is configured to modulate a current for the control unit of the pressure vessel system to generate the control signal. It is the Office’s position that a control signal is inherently modulated. However, Iida does not explicitly disclose a pulse width modulation signal.  
Maier teaches a pulse width modulation control signal ([0006], last sentence). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control signal disclosed by Iida to include the pulse width modulated control signal of Maier. One of ordinary skill in the art would have been motivated to make this modification because this would allow the control signals of Iida’s to be more precisely applied. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iida and Harris as applied to claim(s) 8 above, and further in view of U.S. Patent No. 8,561,453 (Hobmeyr; received from Applicant in an IDS) . 
Re. claim 9: Iida discloses a pressure vessel system for a vehicle (100), comprising: a pressure vessel (130) for receiving a fuel; a fuel line (111), wherein fuel from the pressure vessel is transferrable from the pressure vessel to a fuel consumer (as indicated by the left-pointing arrow to the left of vessel 130) via the fuel line; a blocking unit (111a or 111b), wherein outflow of fuel from the pressure vessel into the fuel line is preventable by the blocking unit in a rest state of the blocking unit; a control unit (190), wherein the blocking unit is transferrable from the rest state to an active state of the blocking unit by the control unit, wherein in the active state the blocking unit is open such that fuel from the pressure vessel is flowable out into the fuel line; an electrically conductive connection through which electrical energy is suppliable by an onboard electrical network (121) of the vehicle (100) to control the blocking unit (111a or 111b); and an access interface unit (110) wherein the access interface unit is electrically conductively connectable to the control unit and wherein electrical energy is suppliable by an external power supply (220) is suppliable to the control unit via the access interface unit to open the blocking unit when no electrical energy is available from the onboard electrical network of the vehicle. However, Iida does not particularly disclose a relief valve that carries fuel from the fuel line into an environment of the pressure vessel system; and a coupling element to which an external discharge channel is connectable for discharge of fuel from the fuel line. 
Harris teaches a relief valve (112) that carries fuel from the fuel line into an environment of the pressure vessel system; and a coupling element to which an external discharge channel (111) is connectable for discharge of fuel from the fuel line.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure vessel system disclosed by Iida to include the pressure relief valve of Harris. One of ordinary skill in the art would have been motivated to make this modification because this would increase the safety of Iida’s device by preventing excess pressure to build up in the system. However, the combination does not particularly disclose a pressure converter, wherein a pressure of fuel in the fuel line between the pressure vessel and the fuel consumer is reducible by the pressure converter. 
Hobmeyr teaches a pressure reducer (112 or 118) wherein pressure reducer is in a fuel line between a pressure vessel (102) and a fuel consumer (130). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure vessel system disclosed by the above combination to include the pressure reducer(s) of Hobmeyr. One of ordinary skill in the art would have been motivated to make this modification because it is known to use pressure regulators (reducers) to reduce the pressure of hydrogen gas from a high pressure down to a lower pressure that is near that required by a fuel cell (Hobmeyr, column 3, lines 1-4).  

Response to Arguments
Applicant's arguments filed 04 January 2022 have been fully considered but they are not persuasive. 
Applicant alleges “that Iida's fuel receptacle 110 does not disclose Applicant's now more-particularly claimed access interface unit. The fuel receptacle 110 is not electrically conductively connectable to the "control unit 190". It is coupled to the high voltage battery 140. And, electrical energy suppliable by an external power supply is not suppliable to the "control unit 190" via the fuel receptacle 110 to open the "blocking unit" (valves 11la and 11 1b) when no electrical energy is available to the control unit from the onboard electrical network of the vehicle.”
The Examiner agrees that the fuel receptacle 110 of Iida is electrically conductively connectable to the high voltage battery 140. 
However, the electrically conductively connection does not stop there. As shown in figure 3, the high voltage battery is electrically conductively connectable to an AC/DC converter 170, which in turn is electrically conductively connectable to a low voltage battery 180, which in turn is electrically conductively connectable to the control device 190. Thus, receptacle 110 is electrically conductively connectable to the control unit 190. 
	With regard to Applicant’s allegation that electrical energy suppliable by an external power supply is not suppliable to the "control unit 190" via the fuel receptacle 110 to open the "blocking unit" (valves 111a and 111b) when no electrical energy is available to the control unit from the onboard electrical network of the vehicle” the Examiner disagrees. 
	As stated above, the Examiner agrees that the fuel receptacle 110 of Iida is electrically conductively connectable to the high voltage battery 140. Starting from there, figure 1 of Iida, discloses a refueling facility 200 that is electrically conductively connectable to the fuel receptacle (presumably 110) of vehicle 100 via a supply connector 240 as shown in figure 2. The supply connector includes a power supply path 221 that leads to a power supply source 220. When the supply connector 240 is connected to the receptacle 110 of vehicle 100, the power supply source 220 is electrically conductively connectable to the control unit 190 by way of the high voltage battery 140, the DC/DC converter and the low voltage battery 180. Thus, it is the Office’s position that electrical energy suppliable by an external power supply is suppliable to the control unit 190. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.) U.S. Patent Application Publication No. 2012/0031525 (Wonders), which discloses a compressed gas recharging system. 
2.) U.S. Patent Application Publication No. 2013/0169226 (Read), which discloses an electricity transfer system. 
3.) U.S. Patent Application Publication No. 2015/0330116 (Dente), which discloses a backup energy source. 
4.) U.S. Patent Application Publication No. 2018/0112827 (Jacobsen et al.), which discloses gas cylinder control system. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303)297-4758. The examiner can normally be reached Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753